STERNBERG, Judge,
dissenting.
I respectfully dissent.
In my view, Talbot v. School District No. 1, 700 P.2d 919 (Colo.App.1984) (cert. denied, June 10, 1985) correctly interprets the applicable statute as vesting in this court exclusive jurisdiction over the actions of a school board in terminating the employment of a tenured teacher. I find Snyder v. Jefferson County School District No. 1, 707 P.2d 1049 (Colo.App.1985), relied upon by the majority, as distinguishable from both Talbot and this case on its facts. Contrary to the situation in Snyder, here, there was specific Board action, i.e., a resolution duly passed by the Board in which it determined not to renew Bohl’s teaching contract.
I would reach the question whether the action of the Board in not renewing Bohl’s contract without giving her the opportunity for a hearing violated her rights under § 22-63-117, C.R.S. (1988 Repl.Vol. 9), and would hold it did.
Therefore, I would reverse the action of the Board and remand the cause for institution of appropriate proceedings under § 22-63-117, C.R.S. (1988 Repl.Vol. 9). See deKoevend v. Board of Education, 688 P.2d 219 (Colo.1984).